Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
10, 2020.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-20-00126-CV



                   IN RE ISCO INDUSTRIES, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-32226

                         MEMORANDUM OPINION

      On February 5, 2020, relator Isco Industries, Inc. filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Kyle
Carter, presiding judge of the 125th District Court of Harris County, to vacate his
January 6, 2020 order denying relator’s “Rule 12 Motion Requesting Attorneys’ for
Plaintiffs and Intervenor To Show Authority to Prosecute their Claims.”
      With certain exceptions not applicable here, to obtain mandamus relief, a
relator must show both that the trial court clearly abused its discretion and that the
relator has no adequate remedy at law, such as an appeal. In re Garza, 544 S.W.3d
836, 840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of
Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Because relator has not shown it is entitled to mandamus relief, we deny its
petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.




                                          2